Citation Nr: 1037945	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for residuals of a left leg fracture, including as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, including 
as secondary to Agent Orange exposure.

4.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In January 2007, the RO granted the Veteran's claim of service 
connection for diabetes mellitus, and assigned a 20 percent 
disability evaluation, effective June 27, 2006.  At that time, 
the RO also denied the Veteran's claim of entitlement to service 
connection for hypertension, including as secondary to diabetes 
mellitus.  A December 2007 rating decision granted the Veteran's 
claim of entitlement to service connection for PTSD, and assigned 
a 10 percent disability evaluation, effective January 8, 2007.

In January 2010, the RO denied the Veteran's claim of entitlement 
to service connection for hypertension due Agent Orange exposure, 
and in a separate rating decision, the RO denied the Veteran's 
petition to reopen his previously denied claim of entitlement to 
service connection for residuals of a left leg fracture and 
entitlement to TDIU.

The Board observes that, in a January 2007 rating decision, the 
RO denied the Veteran's claim of service connection for residuals 
of a fractured left leg, including as secondary to diabetes 
mellitus.  The Veteran did not appeal this decision, and it 
became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
residuals of a fractured left leg is as stated on the title page.  
Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has been 
received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claims of 
entitlement to an increased disability ratings and his claim of 
entitlement to TDIU.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed January 2007 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
residuals of a left leg fracture.

2.  Evidence added to record since the RO's January 2007 rating 
decision was not previously of record, and is not cumulative and 
redundant of other evidence previously considered, and when 
viewed by itself or in the context of the entire record, relates 
to a fact not previously established that is necessary to 
substantiate the claim of entitlement to service connection for 
residuals of a left leg fracture, and raises a reasonable 
possibility of substantiating the claim.

3.  There is persuasive medical evidence indicating that the 
Veteran's residuals of a left leg fracture are proximately due to 
or the result of service-connected disability.

4.  Hypertension was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The January 2007 decision that denied the Veteran's claim of 
entitlement to service connection for residuals of a left leg 
fracture is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a left leg 
fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

3.  A left ankle disability is proximately due to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 
(2009).

4.  Hypertension was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in August 2006, November 
2006, and July 2008, from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters explained the evidence 
necessary to substantiate the Veteran's claims of entitlement to 
service connection, as well as the legal criteria for entitlement 
to such benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, these letters from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

New and Material Evidence

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  If new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  As relevant to this appeal, new evidence is existing 
evidence not previously submitted to agency decision-makers.  
Material evidence is existing evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).  Where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered.  38 C.F.R. 
§ 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
residuals of a left leg fracture was initially denied by the RO 
in a January 2007 rating decision.  The rating decision was not 
appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.

The January 2007 rating decision denied the Veteran's claim of 
entitlement to service connection for residuals of a left leg 
fracture on the basis that there was no evidence of a left leg 
fracture during his service, nor was there any evidence that the 
fracture is related to the Veteran's service-connected diabetes 
mellitus.  

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final RO decision.  The Veteran's June 2009 VA examination and 
multiple addendums, as well as his multiple statements, are not 
cumulative and redundant of the evidence in the claims file at 
the time of the last final rating decision.  Thus, that evidence 
is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran's residuals of 
a left leg fracture was incurred or aggravated during his 
military service, or as a result of his service-connected 
diabetes mellitus.   

Evidence added to the record subsequent to the prior final RO 
denial in January 2007 includes a June 2009 VA examination 
report, and multiple addendum, which demonstrate that the Veteran 
has a current left leg disability and which reflect that the 
Veteran's service-connected diabetes mellitus aggravated the 
healing of his nonservice-connected left leg fracture.  The 
evidence of record at the time of the prior final denial in 
January 2007 reflected only that he had incurred a left leg 
fracture in 2006.  However, when the additional evidence received 
subsequent to the final January 2007 RO decision, is considered 
in conjunction with the record as a whole, the record shows that 
the Veteran's residuals of a left leg fracture are due to a 
complicated healing process as a result of his service-connected 
diabetes mellitus.  As such, the additional evidence, considered 
in conjunction with the record as a whole, raises a reasonable 
possibility of substantiating his claim for service connection 
for residuals of a left leg fracture, including as secondary to 
service-connected diabetes mellitus.

In conclusion, the Board finds that new and material evidence has 
been received to reopen the Veteran's previously denied claim of 
service connection for residuals of a left leg fracture, 
including as secondary to service-connected diabetes mellitus and 
this claim is reopened.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008). The provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006; however, 
the new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-and-
effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 
3.309(e) shall, in turn, be presumptively service connected if 
this requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 Fed. 
Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for which 
the Secretary of VA has not specifically determined a presumption 
of service connection is warranted.  See Notice, 64 Fed. Reg. 
59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishing entitlement to 
service connection with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

Residuals of a Left Leg Fracture

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence in favor of the Veteran's claim of 
entitlement to service connection for residuals of a left leg 
fracture as due to his service-connected diabetes mellitus.  
38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran's service medical records 
do not show that the Veteran complained of or was treated for a 
left leg fracture during his military service, and that physical 
examination of the Veteran's left leg was repeatedly normal.  See 
38 C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Likewise, the Board also acknowledges that the Veteran did not 
make any complaints specifically related to his left leg at his 
military examinations, and that there is no objective evidence of 
continuance of symptomatology during the years following the 
Veteran's discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  Treatment records indicate that the Veteran 
fractured his left ankle in 2006.  Treatment records show 
complaints related to the slow healing of his left ankle 
fracture, with multiple surgeries, physical therapy, and 
treatment for pain.  (See treatment notes from Campbell County 
Memorial Hospital).  Nevertheless, while treatment records 
reflect that the Veteran's diabetes mellitus was stable, the June 
2009 VA examiner found that the Veteran's diabetes mellitus 
complicated the Veteran's left leg and ankle healing process.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also Madden 
v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by the 
physicians and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   In this regard, 
the Board finds that the opinion provided by the VA examiner, 
which concluded that the Veteran's service-connected diabetes 
mellitus prolonged the healing of the Veteran's left ankle 
fracture has significant probative weight, as his opinion was 
based on a review of the record, including the Veteran's actual 
treatment records and medical history, and a review of the 
relevant medical literature.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion).  

Furthermore, the Veteran provided credible statements regarding 
the events of his service and his treatment for a left ankle 
disability since that time.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection for 
a particular disability to be granted, a claimant must establish 
he or she has that disability and that there is 'a relationship 
between the disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Accordingly, the evidence in this case is in equipoise, with both 
favorable and unfavorable evidence on record.  Under the law, 
when after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence, the benefit of the doubt in resolving each 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
1991).  In addition, when all of the evidence is assembled, the 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  With the resolution of reasonable doubt in the 
Veteran's favor, service connection for residuals of a left leg 
fracture is granted.  

Hypertension

Based on the evidence of record, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to service connection for hypertension.  38 C.F.R. 
§ 3.102.  

There is no medical evidence of record indicating the Veteran's 
hypertension was incurred during or as a result of his military 
service.  Although hypertension is a condition entitled to 
presumptive service connection, the Veteran's hypertension was 
not diagnosed within one year of his discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309.   Likewise, there is no evidence of 
continuity of symptomatology during the intervening years after 
his discharge from service and the initial diagnosis.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  In fact, the medical evidence of 
record indicates that the Veteran was not diagnosed with 
hypertension until 1987; a September 1977 private treatment 
record indicates that the Veteran had borderline hypertension by 
history.  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she has 
that disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or some 
other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The Board finds that the December 2006 VA examination must be 
given great probative weight because the opinion was based on a 
review of the entire record and full examination, as well as 
accompanied by an explanation of the rationale.  The VA 
examination report concluded, with a clear basis and rationale, 
that there was no evidence that the Veteran's hypertension was 
related to the Veteran's military service, including his service-
connected diabetes mellitus and/or Agent Orange exposure.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  See also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that 
most of the probative value of a medical opinion comes from its 
reasoning, and threshold considerations include whether the 
person opining is suitably qualified and sufficiently informed).

Although the Veteran asserts that his current hypertension is 
directly related to service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  The Board observes that objective medical 
evidence generally is required to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that the 
Veteran is competent to report that his hypertension is related 
to his military service, including his diabetes mellitus and/or 
Agent Orange exposure, little probative weight can be assigned to 
his statements associating his disability to his service, as the 
Board deems such statements to be less than credible.  In this 
regard, the Board points out the absence of any corroborating 
medical evidence supporting his assertions, in and of itself does 
not render his statements incredible, such absence is for 
consideration in determining credibility.  In particular, the 
Board notes that the Veteran has reported conflicting dates of 
onset of his hypertension; he testified at his July 2010 hearing 
that his hypertension had its onset during service, but reported 
to the December 2006 VA examiner that the onset of his 
hypertension was contemporaneous to the onset of his service-
connected diabetes mellitus and he told a VA provider in April 
2003 that his hypertension was longstanding.  Similarly, the 
Veteran has not shown, however, that he has the expertise 
required to offer an opinion regarding any causal relationship 
between his current hypertension and his active service.  While 
the Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be 
competent to establish a diagnosis when . . . a layperson is 
competent to identify the medical condition).   

As such, the negative evidence of record is of greater probative 
value than the Veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that there is a preponderance of the 
evidence against the Veteran's claim for service connection of 
hypertension.




ORDER

New and material evidence having been received, the previously 
denied service connection claim for residuals of a left leg 
fracture is reopened.

Entitlement to service connection for residuals of a left leg 
fracture, including as secondary to service-connected diabetes 
mellitus, is granted.  To this extent, the appeal is allowed.  

Entitlement to service connection for hypertension, as secondary 
to service-connected diabetes mellitus and/or Agent Orange 
exposure, is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran and his representative, in 
written statements and in his testimony before the Board, assert 
that the Veteran's service-connected diabetes mellitus and PTSD 
are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also, Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  In this regard, it is noted that the Court in Green 
stated that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board acknowledges that the 
Veteran was most recently afforded a VA examination in connection 
with his PTSD in October 2007 and that his diabetes mellitus was 
discussed, but not evaluated, at his June 2009 VA examination.  
Copies of the examination reports are associated with his 
claims file.  Nevertheless, the Veteran and his representative 
indicate that this disability continues to require treatment and 
have worsened since the previous evaluation, and that his most 
recent VA examination did not discuss his PTSD or provide a full 
evaluation of the current severity of his diabetes mellitus.  As 
such, in order to effectively evaluate the Veteran's service-
connected diabetes mellitus and PTSD, more recent objective 
characterizations of these conditions and associated 
symptomatology are required.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider his 
claim in this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times since 
the effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  Therefore, an additional clinical assessment and 
medical opinion is needed to adequately address the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) 
(VA has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  As a 
result, additional VA examinations would be useful in evaluating 
the appeal.

The Board notes that the issue of entitlement to TDIU is 
inextricably intertwined with the Veteran's claims of entitlement 
to increased disability ratings for diabetes mellitus and PTSD, 
currently on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Hence, the Board will defer appellate 
consideration of the issue of entitlement to TDIU pending 
completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected diabetes mellitus.  Conduct all 
testing and evaluation indicated and review 
the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected diabetes mellitus.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his PTSD.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the service-
connected PTSD versus other conditions 
(whether mental and/or physical).  If it is 
not possible to make this differentiation, 
please expressly indicate this and explain 
why this cannot be done.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

3.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to increased disability ratings 
for diabetes mellitus and PTSD, as well as 
the Veteran's inextricably intertwined TDIU 
claim.  Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


